            Case 3:21-cv-05313-BHS Document 27 Filed 06/02/21 Page 1 of 3




 1                                                    The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
10
     THE GEO GROUP, INC.,                       NO. 3:21-cv-05313-BHS
11
                              Plaintiff,
12                                              ORDER OF STIPULATED
            v.                                  DISMISSAL
13
     JAY INSLEE, in his official capacity as
14   the Governor of the State of Washington;   NOTED FOR CONSIDERATION:
     BOB FERGUSON, in his official              May 27, 2021
15   capacity as the Attorney General of the
     State of Washington; and MARY
16   ROBNETT, in her official capacity as the
     Prosecuting Attorney for Pierce County,
17   Washington,
18                            Defendants.
19

20

21

22

23

24

25

26



       ORDER OF STIPULATED DISMISSAL--                           COOPER & KIRK, PLLC
                                                               1523 New Hampshire Ave., NW
       NO. 3:21-CV-05313-BHS
                                                                   Washington, DC 20036
                                                                      (202) 220-9600
            Case 3:21-cv-05313-BHS Document 27 Filed 06/02/21 Page 2 of 3




 1
                                               ORDER
 2
            Based on the stipulation of the parties (docket No. 26), it is HEREBY ORDERED that
 3
     Defendant Mary Robnett, in her official capacity as Pierce County Prosecutor, is DISMISSED
 4
     from the above-captioned case.
 5

 6          DATED this 2nd day of June, 2021
 7

 8

 9

10
                                               A  BENJAMIN H. SETTLE
                                                  United States District Judge
11

12

13

14   Presented by:

15
            s/     _ Michelle Luna-Green_____
16          MICHELLE LUNA-GREEN, WSBA No. 27088
            Prosecutor’s Office Civil Division
17
            955 Tacoma Ave S., Suite 301
18          Tacoma, WA 98402
            Telephone: (253) 798-6380
19          Fax: (253) 798-6713
            michelle.luna-green@piercecountywa.gov
20

21          Attorney for Defendant Mary Robnett

22
            _s/________Harry J.F. Korrell___
23
            DAVIS WRIGHT TREMAINE, LLP
24          Harry J.F. Korrell, WSBA #23173
            John G. Hodges-Howell, WSBA #42151
25          920 Fifth Avenue, Suite 3300
            Seattle, WA 98104-1610
26          Telephone: (206) 622-3150



       [PROPOSED] ORDER OF STIPULATED                 2                     COOPER & KIRK, PLLC
                                                                          1523 New Hampshire Ave., NW
       DISMISSAL--
                                                                              Washington, DC 20036
       NO. 3:21-CV-05313-BHS                                                     (202) 220-9600
         Case 3:21-cv-05313-BHS Document 27 Filed 06/02/21 Page 3 of 3




 1       Fax: (206) 757.7700
         harrykorrell@dwt.com
 2       jhodgeshowell@dwt.com
 3
         _s/________Michael W. Kirk______________
 4
         COOPER & KIRK, PLLC
 5       Charles J. Cooper (Admitted pro hac vice)
         Michael W. Kirk (Admitted pro hac vice)
 6       Tiernan Kane (Admitted pro hac vice)
         1523 New Hampshire, NW
 7       Washington, DC 20036
         Telephone (202) 220-9600
 8       Fax: (202) 220-9601
         ccooper@cooperkirk.com
 9       mkirk@cooperkirk.com
         tkane@cooperkirk.com
10
         Attorneys for Plaintiff The GEO Group, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     [PROPOSED] ORDER OF STIPULATED               3        COOPER & KIRK, PLLC
                                                         1523 New Hampshire Ave., NW
     DISMISSAL--
                                                             Washington, DC 20036
     NO. 3:21-CV-05313-BHS                                      (202) 220-9600
